Citation Nr: 1536199	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-03 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1970.  He received the Combat Infantryman Badge, Purple Heart Medal, and Army Commendation Medal.
This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  In that decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective from July 10, 2008.  The RO in Detroit, Michigan currently has jurisdiction over the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The evidence suggests that the Veteran's service-connected hearing loss may have worsened since his last VA examination in December 2008.  Specifically, he reported on his January 2011 substantive appeal (VA Form 9) that his hearing loss had "become progressively worse."  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected hearing loss is triggered.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic examination to evaluate the current severity of his service-connected hearing loss.

The claims file, including a copy of this remand and all relevant electronic records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), shall be conducted, and the results of such testing shall be included in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner must provide reasons for any opinion given.

2.  If the full benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

